PER CURIAM:
Willie Lance appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice. In his informal brief on appeal, Lance failed to address the district court’s conclusion that it lacked jurisdiction over the instant complaint. As such, Lance has waived appellate review of that issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.